—Appeal by the defendant from an amended judgment of the County Court, Westchester County (West, J.), rendered November 13, 1991, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a weapon in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s pro se contentions that the court erred in revoking his sentence of probation based on his commission of a homicide while on probation, and that CPL 410.10 (2) is unconstitutional, are without merit. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.